Citation Nr: 0332312	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  97-14 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for memory loss as a 
residual of heat stroke.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran retired in May 1994 after approximately 20 years 
of active duty.  Service in Vietnam is indicated by the 
evidence of record.  

The Board of Veterans' Appeals (the Board) remanded this case 
to the Department of Veterans Affairs (VA) Regional Office in 
St. Petersburg, Florida (the RO) in January 1999 for 
additional development.  The previous procedural history was 
set forth at length in the January 1999 Board remand and will 
not be repeated.  

After additional evidentiary and procedural development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) in March 2003 which continued to deny the 
veteran's claim.  The case is again before the Board for 
adjudication.  

Issues not currently on appeal

The Introduction to the Board's January 1999 remand referred 
to several issues which had been raised over the course of 
this appeal and which were not then (and are not now) before 
the Board.  In addition, in January 1999 the veteran raised 
the issue of entitlement to an increased evaluation for 
service-connected back strain.  An April 2000 rating decision 
granted an increased evaluation of 20 percent for myofascial 
pain syndrome of the lumbar spine and denied an increased 
evaluation for service-connected myofascial back pain of the 
thoracic spine.  The veteran was notified of these actions 
later in April 2000 and did not timely appeal.  Consequently, 
neither increased rating issue is part of the veteran's 
current appeal.


FINDING OF FACT

The medical and other evidence of record does not support the 
proposition that the veteran has memory loss due to service.


CONCLUSION OF LAW

Memory loss was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for memory loss, 
which he claims is a residual of heat stroke in service.  

In the interest of clarity, the Board will initially discuss 
whether the issue have been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, a factual 
background, an analysis of the claim, and a decision.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002)].  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by 
the VCAA.  The current standard of review for all claims 
is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the United States Court of Appeals for Veterans 
Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

In the remote past, the RO denied the veteran's claim as not 
being well grounded.  See, e.g., the March 1997 SSOC.  
However, in the March 2003 SSOC, the RO denied service 
connection based on the substantive merits of the claim. By 
letter dated March 4, 2003, the veteran was given the 
opportunity to submit evidence and arguments in response.  
Thus, any procedural defect contained in past RO 
adjudications which applied the now obsolete well 
groundedness standard has since been rectified.  The Board 
finds, therefore, that it can consider the substance of the 
veteran's appeal without prejudice to him.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

The Board will apply the current standard of review in 
adjudicating the veteran's claim below.

Notice

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002).
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].
  
After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue addressed in 
this decision.  The veteran was provided with the appropriate 
law and regulations and informed of the kinds of evidence 
which would support his service connection claim in the 
January 1996 Statement of the Case, the March 1997 and March 
2003 Supplemental Statement of the Case, and the January 1999 
Board Remand.  

Crucially, in November 2002, the RO sent the veteran a 
letter, with a copy to his representative, in which he was 
informed of the requirements needed to establish service 
connection.  In accordance with the requirements of the VCAA, 
the letter informed the veteran what evidence and information 
VA would be obtaining.  The letter explained that VA would 
make reasonable efforts to help him get evidence such as 
medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The veteran was given 
30 days from the date of the November 2002 letter to respond 
but was told that if information or evidence was received 
within one year of the date of the letter, and VA decided 
that he was entitled to benefits, VA might be able to pay him 
from the date the claim was received.  No additional medical 
evidence was received from the veteran.  

In August 2003 the RO sent the veteran a letter requesting 
that he submit evidence or identify the dates of pertinent 
treatment at any VA or military facility on an enclosed VA 
Form 21-4138, Statement In Support Of Claim.  In the VA Form 
21-4138 received from the veteran later in August 2003, he 
said that he did not have any additional evidence to submit.  
He also said that " I am currently under the care of VAMC 
Bay Pines."  The veteran's statement raises the question of 
whether this case needs to be remanded to obtain any 
additional treatment records from the Bay Pines VAMC.  The 
Board concludes, however, that because the veteran indicated 
in August 2003 that there was no additional evidence to 
submit that was relevant to the claim on appeal, his 
subsequent statement that he was currently receiving 
treatment at Bay Pines would not warrant a remand because he 
did not indicate that there are recent treatment records 
available but not on file that are relevant to his claim for 
service connection for memory loss as a residual of heat 
stroke.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372-373 
(1992) [VA has a duty to obtain government records if the 
relevancy of those records is shown]; see also Brock v. 
Brown, 10 Vet. App. 155, 161-162 (1997).

In short, the Board finds that the veteran has been 
appropriately notified of the requirements of law and of the 
respective responsibilities of VA and himself in connection 
with the issue addressed in this decision.

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2002).  
  
The pertinent evidence on file, which has been reviewed by 
the Board, includes the veteran's service medical records, VA 
examination and treatment records beginning in July 1979, the 
transcript of the veteran's July 1996 personal hearing, and 
statements by and on behalf of the veteran.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  There are several VA examination 
reports on file.  The veteran was most recently provided a VA 
examination in February 2003, which includes a nexus opinion.  
As noted elsewhere in this decision, the Board's January 1999 
remand was calculated to add additional information to the 
file.  This has been accomplished.  

The Board concludes that all available evidence which is 
pertinent to the claim decided herein has been obtained.  
There is no indication that additional relevant evidence 
exists, and the veteran has not pointed to any additional 
information that needs to be added to his VA claims folder 
with respect to the issue decided herein.

The Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2002).  The veteran has been given ample opportunity 
to present evidence and argument in support of his claim.  He 
testified at a personal hearing before a RO hearing officer.  
His accredited representative has submitted argument to the 
RO and the Board on numerous occasions, most recently in the 
form of an informal hearing presentation dated September 23, 
2003.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal and finds that 
the development of the issue on appeal is consistent with the 
law and will now proceed to a decision on the merits as to 
this issue.  

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).
 In order to establish service connection for a claimed 
disorder, there must be 
(1) evidence of in-service disease or injury; (2) medical 
evidence of a current disability; and (3) medical evidence of 
a nexus between the service-connected disease or injury and 
the current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999). 

Factual background 

The veteran's service medical records reveal that he was 
hospitalized for heat stroke on the first day of physical 
training after reporting to diving school in July 1983.  
It was noted on July 28, 1983 that the veteran had collapsed 
after an hour of physical training; he remained conscious but 
was unable to stand and rambled incoherently.  Examination in 
sick bay revealed that his blood pressure was 80/0, that he 
had a weak pulse, and that he had a rectal temperature of 
106.5 degrees.  Delirium  was also noted.  He improved with 
treatment, including ice sheets.  He was then transferred to 
a hospital, where the frequency of his iced sheet changes was 
decreased.  He was described as alert and oriented but 
exhausted.  He was discharged to duty on July 29, 1983.  
There was no subsequent mention of any chronic residual due 
to heat stroke in service.  Neurologic and psychiatric 
evaluations were normal on retirement examination in January 
1994.  

The veteran retired in May 1994.  In August 1994, he filed a 
claim for service connection for memory loss due to heat 
stroke in 1983.  On VA neurological evaluation in March 1995, 
the veteran complained of residuals of heat stroke since 
service, including decreased ability to learn new concepts 
and to retain short-term memory associated items, as well as 
significant word finding disabilities.  The veteran said that 
he got heat stroke in service and was unable to fully operate 
on the same level after the incident.  

Neurologic examination revealed decreased short-term memory 
and decreased recall, with the veteran recalling one of three 
objects in five minutes.  His calculations, including serial 
sevens, were disrupted.  Speech was normal, although he had 
problems with finding words at times.  The examiner concluded 
that the veteran had suffered some damage to the brain 
affecting memory as a result of heat stroke in service.

The veteran testified at his personal hearing at the RO in 
July 1996 that he could not remember things after getting 
heat stroke in service, such as doing math for diving school 
(hearing transcript pages 8 and 9); that there is a medical 
opinion on file in support of his claim (transcript p. 9); 
and that he did not seek continued treatment in service for 
residuals of heat stroke because he did not want to hurt his 
chances for advancement (transcript p. 12).  

According to an August 1996 VA neurologic evaluation, the 
veteran did not have any difficulty with long-term or short-
term memory, and his attention span was normal.  Motor and 
sensory evaluation was normal, as were cranial nerves.  It 
was the examiner's opinion that the heat stroke in service 
did not cause any significant brain injury.

As described in the Introduction above, the Board remanded 
this case in January 1999.  In essence, the Board noted the 
conflicting medical evidence then of record and determined 
that additional medical evaluation of the veteran was 
necessary before an informed decision could be rendered. 

The veteran complained on VA evaluation in June 1999 of 
memory loss and cognitive problems since service.  On mental 
status examination, the veteran knew the month and year but 
not the day of the examination.  His mathematical function 
was excellent, and his reading ability was good.  He was able 
to provide vivid details of his life from an early age.  The 
examiner concluded that, if there was any memory impairment, 
possible factors contributing to the impairment would be the 
veteran's significant alcohol intake and his history of 
smoking.  It was recommended that the veteran undergo a 
neurological evaluation with neuropsychiatric testing.

On VA neurologic evaluation in February 2000, the veteran was 
described as alert and fully oriented with good 
concentration.  His procedural memory was normal.  He was 
able to remember one out of three words spontaneously after 
five minutes of testing, two out of three words with semantic 
cue, and three out of three words after phonemic cue.  No 
abnormality was found on motor, sensory, cerebellar, or 
cranial nerve examination.  The examiner's impression was of 
a normal neurological examination, except for mild evidence 
of recent memory impairment.  Further neuropsychiatric 
testing was recommended to rule out the possibility of mild 
memory impairment.

It was noted on VA neurologic examination in February 2003 
that the examiner had reviewed the claims file.  The veteran 
said that his cognitive difficulties were quite variable in 
magnitude; they were quite minimal on "good days" and 
troublesome on "bad days."  The veteran did not know why 
some days were good and some were not.  The examiner noted 
that the veteran was able to maintain concentration without 
being distracted.  His speech was within normal limits.  His 
recall for recent and remote events was apparently accurate.  

During the February 2003 evaluation the veteran was 
administered the Micro cog: Assessment of Cognitive 
Functioning, which was described as a difficult, computer 
administered neuropsychiatric screening instrument that 
assessed a number of distinct cognitive domains susceptible 
to the effects of brain insult such as might occur during 
heat stroke.  The examiner noted that the veteran scored 
within the average range for all cognitive domains assessed 
except memory.  Additional testing, including more extensive 
memory testing, was conducted.  

After testing in February 2003, the VA examiner concluded 
that the veteran displayed intact cognitive functioning in 
all cognitive domains assessed, with the very mild memory 
performance deficits noted on the Micro cog not apparent on 
more extensive, demanding memory testing which confirmed 
normal memory processing in all phases, including 
registration, storage, and retrieval.  Attention testing 
indicated difficulties with vigilance, working memory, and 
slowed memory processing, which could account for his memory 
complaints.  There was no indication of ongoing affective, 
thought, or characterological disorder.  It was the 
examiner's opinion that it was unlikely that the veteran's 
ongoing attentional difficulties reflected past insult to the 
brain, since they were quite variable, and that the veteran's 
major functional limitations most likely resulted from 
somatic rather than psychiatric/neuropsychological 
limitations.

Analysis

The veteran is seeking entitlement to service connection for 
memory loss as a residual of heat stroke. 

At the outset of its discussion, the Board observes in 
passing that the veteran did not serve in Southwest Asia 
during the Persian Gulf War.  Provisions of law pertaining to 
memory loss due to undiagnosed illness are therefore not for 
application in this case.  Cf. 38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317 (2002).

As noted above, per Hickson, in order to establish service 
connection for a claimed disorder, there must be (1) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; (2) medical 
evidence of a current disability; and (3) medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability.  

With respect to Hickson element (1), evidence of in-service 
occurrence, there is evidence in service of an episode of 
heat stroke in July 1983.  There is no evidence of memory 
loss in service.  Hickson element (1) is satisfied to the 
extent that heat stroke in service has been established. 

With respect to Hickson element (2), there is some 
postservice medical evidence of record that the veteran has 
memory loss, although the most recent evaluation, in February 
2003, concluded after extensive testing that there was normal 
memory processing in all phases.  Since the evidence appears 
to be in equipoise as to this  
Question, doubt will be resolved in the veteran's favor.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Element (2) is 
arguably also satisfied.

Even if the first two Hickson elements have been satisfied, 
the evidence as a whole does not support Hickson element (3), 
medical nexus between any current memory problem and the 
veteran's service.  
As noted by the Board in January 1999, at that time there 
were conflicting medical opinions of record as to the 
relationship between the veteran's memory loss and the 
episode of heat stroke during service.  The Board's remand 
was designed to obtain additional evidence as to this crucial 
question.  As described in the factual background section 
above, additional medical evidence has been obtained.  Such 
evidence is against the veteran's claim.

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

            The probative value of medical opinion evidence 
is based on 
             the medical expert's personal examination of the 
patient, the 
             physician's knowledge and skill in analyzing the 
data, and the 
             medical conclusion that the physician reaches. . 
. . As is true 
             with any piece of evidence, the credibility and 
weight to be 
             attached to these opinions [are] within the 
province of the 
             adjudicator . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

There is one medical opinion in support of the veteran's 
claim, in March 1995, which has been described in the factual 
background section above.  The Board observes that this is 
the earliest such opinion on file, and there is no evidence 
that the VA examiner tested the veteran extensively.  
Nonetheless, this is a medical opinion which must be 
considered to have probative value.  

Later examiners (in August 1996, June 1999 February 2003) did 
not conclude that the veteran has a current memory deficit 
due to service.  On examination in August 1996, the veteran 
did not have any problem with long-term or short-term memory; 
and the examiner concluded that the veteran's heat stroke in 
service did not cause any significant brain injury.  The 
examiner in June 1999 felt that if there was any memory 
impairment, the veteran's alcohol intake and history of 
smoking could be contributing factors.  

The most extensive and most recent VA neurologic evaluation, 
in February 2003, contains evidence that the examiner 
reviewed the claims file as part of the evaluation.  After 
extensive testing, including detailed memory tests, the 
examiner determined that the veteran's cognitive functioning 
was intact and that any attentional difficulties the veteran 
had were not due to neuropsychological limitations.  

Consequently, no VA examination after March 1995 supports a 
connection between a current memory deficit and the episode 
of heat stroke in service.  These three opinions are both 
more recent and more numerous than the March 1995 opinion, 
and are based on more information than was available to the 
March 12995 examiner.  In particular, the February 2003 
evaluation of the veteran appears to have been extremely 
thorough and the examiner's conclusions were well-reasoned.  
The February 2003 examiner noted that the veteran's reported 
memory problems varied from day to day, suggested that the 
claimed  memory problem might in fact be due to attention 
deficits.  The examiner further noted that the veteran was 
focused on physical health concerns, which might account for 
his concentration difficulties.  [The Board observes that the 
veteran, who is 51 years of age, has been service connected 
for numerous physical problems, including myofacial pain 
syndrome of the lumbar and thoracic spine and degenerative 
changes of both knees.]   

In short, the Board places greater weight of probative value 
on the three recent nexus opinions, which are all against the 
veteran's claim, than it does on the March 1995 opinion in 
the veterans favor.

The veteran has contended, in essence, that he has memory 
problems as a result of heat stroke in service.  However, to 
the extent that the veteran himself contends that he 
currently has such disability, or that it is due to service, 
it is now well established that a lay person without medical 
training, such as the veteran, is not competent to opine on 
medical matters such as diagnosis, date of onset or cause of 
a claimed disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The veteran's own opinion carries no weight of 
probative value.    

In short, after having carefully considered the evidence of 
record, the Board concludes that the third Hickson element, 
medical nexus, has not been satisfied.  The claim fails on 
that basis.

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for memory loss as a residual of heat stroke.  The 
benefit sought on appeal is accordingly denied.  




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for memory loss as a residual of heat 
stroke is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



